Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 RESTATED CERTIFICATE OF INCORPORATION OF QUEST DIAGNOSTICS INCORPORATED QUEST DIAGNOSTICS INCORPORATED, a corporation organized and existing under the laws of the State of Delaware, hereby certifies as follows: 1. The name of the corporation is Quest Diagnostics Incorporated. The date of filing of its original Certificate of Incorporation with the Secretary of State was December 12, 1990, and the name under which the corporation was originally incorporated is Corning Lab Services Inc. 2. The Restated Certificate of Incorporation attached hereto as Exhibit A only restates and integrates and does not further amend the provisions of the Certificate of Incorporation of the corporation as heretofore amended or supplemented and there is no discrepancy between those provisions and the provisions of the Restated Certificate of Incorporation. 3. The Restated Certificate of Incorporation was duly adopted by the Board of Directors in accordance with Section 245 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, said Quest Diagnostics Incorporated has caused this certificate to be signed by Michael E. Prevoznik, its Vice President, Legal and Compliance, and attested by Leo C. Farrenkopf, Jr., its Secretary, this 13 th day of May, 2003. Quest Diagnostics Incorporated By: /s/ Michael E. Prevoznik Michael E. Prevoznik Vice President, Legal and Compliance Attest: By: /s/ Leo C. Farrenkopf, Jr. Leo C. Farrenkopf, Jr. Secretary Exhibit A RESTATED CERTIFICATE OF INCORPORATION OF QUEST DIAGNOSTICS INCORPORATED 1. Name. The name of the Corporation is Quest Diagnostics Incorporated. 2. Address . The address of the Corporations registered office in the State of Delaware 1209 Orange Street, in the City of Wilmington, County of New Castle. The name of the Registered Agent at such address is The Corporation Trust Company. 3. Corporate Purpose . The purpose of the Corporation is (i) to own and operate medical, clinical, industrial and research laboratories, and (ii) to research, manufacture, design, construct, use, buy, sell, lease, hire and deal in and with articles and property of all kinds, to render services of all kinds, and (iii) generally to engage in any lawful act or activity for which corporations may be organized under the
